DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/25/2022 has been entered.
Claim Interpretation
	Re the apparatus claims (Claims 1-5, 7-8, 29-30, 33, 35-36), the apparatus claims are interpreted as being drawn to the intermediate product as illustrated in Figure 8 of the instant application. The specification of the instant application discloses that Figure 8 corresponds to the open position while Figure 9 corresponds to the closed position and that transitioning from the open position (Figure 8) to the closed position (Figure 9) happens during assembly of the device. As the difference between the open and closed positions happens during assembly of the device, one of ordinary skill in the art recognizes Figure 8 as corresponding to an intermediate product while Figure 9 corresponds to the final, assembled product. Claim 1 recites “a retainer installed on the pedal arm while awaiting” and “wherein the retainer is in an open position” which state that the claimed device is drawn to the open position, specifically, as illustrated in Figure 8. Accordingly, the apparatus claims are recognized as corresponding to the intermediate product as illustrated in Figure 8. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10, 12-14, 16-17, 29-30, 33, 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re 1, 10, the limitation “the retainer configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system” recites a structural interrelation that the disclosed device is not capable of in the open position. As set forth above, Claims 1/10 explicitly recite “a retainer installed on the pedal arm while awaiting” and “wherein the retainer is in an open position” and thus the claims require a structural configuration drawn to the intermediate product before the brake booster rod (19) is actually attached to the retainer in the final product, while Claim 10 is drawn to the method steps around the intermediate product. However, as the brake booster rod is not actually attached to the retainer in the intermediate product required by Claims 1/10, the structural interconnection between the pedal arm and the functional system is not complete and the intermediate product is not actually capable of operatively connecting the pedal arm to the functional system. Applicant is reciting features of both the intermediate product (i.e., being in the open position while awaiting…) and the final product (i.e., operatively connecting the pedal arm to the functional system) that are mutually exclusive of each other and is thus imparting features to the claimed intermediate product that was not originally disclosed for the intermediate product.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, 10, 12-14, 16-17, 29-30, 33, 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, 10, the combination of the limitations “a retainer installed on the pedal arm while awaiting,” “wherein the retainer is in an open position,” and “the retainer configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system” recite mutually exclusive features which renders the claims indefinite. As set forth above, the limitations “a retainer installed on the pedal arm while awaiting” and “wherein the retainer is in an open position” are features of the intermediate product while the limitation “the retainer configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system” is a feature of the final product which the intermediate product is not capable of. As Claims 1/10 recite mutually exclusive features of both the intermediate and final products, it is unclear to which of the intermediate and final products the claims are drawn to. As set forth above, for examination purposes Claims 1/10 are interpreted as being drawn to the intermediate product (and/or methods around the intermediate product) and it is suggested to delete the limitation “the retainer configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 12-14, 16-17, 29-30, 33, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briard (FR 2,878,803) in view of Contero (US 2005/0175398).
Re 10, Briard discloses: a method of connecting a pedal assembly (fig 1) to an end portion (3) of an operating member (1) that controls a functional system of a vehicle, the pedal assembly comprising a pedal arm (2) comprising an elongated lever structure (fig 1) with a first end (end that includes pivot and connection with 10) and a second end (end including pad) and configured for movement (fig 1 clearly illustrates a pivot hole about which 2 rotates which requires movement between two positions) between a first arm position and a second arm position; a pedal plate (see fig 1) provided on the second end of the elongated lever structure of the pedal arm for depression by a foot of a driver of the vehicle; a vehicle mounting bracket (vehicle mounting bracket inherent to Briard; fig 1 clearly illustrates a pivot hole, however, pivot shaft inserted into pivot hole must be supported by some feature to allow pivotal movement of 2, that pivot shaft must either be attached to some portion of the vehicle body, such as the firewall, or some feature attached to the vehicle body; limitation is sufficiently broad to encompass pedal assembly attached to vehicle body with vehicle body being the vehicle mounting bracket); a retainer housing (20) connected to the pedal arm (see fig 1); and a retainer (11), the first end of the pedal arm being operatively connected to the vehicle mounting bracket (through the pivot hole and corresponding shaft) for movement of the pedal arm between the first arm position and the second arm position, the retainer being configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system, the retainer being installed on the pedal arm in a first position (translation, page 4, “second possibility” describes first position wherein 17 engages 26) and moveable therein to a closed position (fig 5), the retainer housing comprising a pair of lateral walls (side walls defining 26/24/25/29) extending in a direction along a longitudinal axis of the operating member as the operating member is being inserted into the retainer, and the retainer housing comprising one or more retainer connector portions (26/24/25/29) disposed on the lateral side walls thereof, and the retainer comprises one or more retainer housing connector portions (13/17/15/16), the method comprising: inserting the operating member into the retainer (fig 4), engaging the one or more retainer connector portions (26/24/25/29) on the lateral walls of the retainer housing with the one or more retainer housing connector portions (13/17/15/16) of the retainer to lock the retainer in its closed position (fig 5) with respect to the retainer housing; and retaining the end portion of the operating member received in the retainer when the retainer is in the closed position (fig 5).
Briard does not disclose: that the first position is an open position wherein the retainer is installed on the pedal arm while awaiting to receive the end portion of the operating member therein; the inserting of the operating member into the retainer causing the retainer to move from the open position to the closed position in the retainer housing, the inserting includes inserting the operating member into the retainer in the direction that is along the longitudinal axis of the operating member.
Contero teaches: that the first position is an open position (fig 2A) wherein the retainer is installed on the pedal arm while awaiting to receive the end portion of the operating member therein; the inserting of the operating member into the retainer causing the retainer to move from the open position to the closed position (fig 2B) in the retainer housing, the inserting includes inserting the operating member into the retainer in the direction that is along the longitudinal axis of the operating member (fig 1), for the purpose of being able to receive latching end portions of operating members of different shapes and sizes (paragraph [0018]) through a modular construction that requires few assembly procedure steps (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Briard with: the first position is an open position wherein the retainer is installed on the pedal arm while awaiting to receive the end portion of the operating member therein; the inserting of the operating member into the retainer causing the retainer to move from the open position to the closed position in the retainer housing, the inserting includes inserting the operating member into the retainer in the direction that is along the longitudinal axis of the operating member; as taught by Contero, for the purpose of being able to receive latching end portions of operating members of different shapes and sizes through a modular construction that requires few assembly procedure steps.
Re 12, the resulting combination of Briard in view of Contero (subsequently referred to as “Briard et al”) discloses: wherein the inserting includes: aligning the operating member with the retainer for an axial insertion of the operating member into the retainer in the direction that is along the longitudinal axis of the operating member (see Contero, fig 1), and moving the pedal arm from the first arm position to the second arm position, whereby the operating member is inserted into the retainer by relative movement between the pedal arm and the operating member (Briard, translation, page 4, lines 7-12; limitations thus disclosed by resulting combination).  
Re 13, Briard et al discloses: wherein the retaining includes actuating (Contero) lock portions (Contero, 56/50/52; Briard 15/16) of the retainer to retain the end portion of the operating member.  
Re 14, Briard et al discloses: wherein, when the retainer is being moved from the open position to the closed position, portions (Contero, 52; Briard 16 ) of the retainer are moved inwardly and against bias by the retainer housing (disclosed by Contero and thus disclosed by resulting combination), and wherein inwardly movement of the portions of the retainer, in turn, causes actuation of lock portions (Contero, 50; Briard 15) of the retainer to retain the end portion of the operating member received therein (disclosed by Contero and thus disclosed by resulting combination).  
Re 16, Briard et al discloses: wherein the locking procedure and the retaining procedure occur simultaneously (Contero, figs 2A to 2B; limitations disclosed by resulting combination).  
Re 17, Briard et al discloses: wherein the engagement between the one or more retainer connector portions on each lateral side wall of the retainer housing with the one or more retainer housing connector portions on each lateral side of the retainer is by the inherent natural bias of the material of the retainer when the retainer is in its closed position (Contero, fig 2B; Briard, 17 and 16 are naturally biased; limitations thus disclosed by resulting combination).

Regarding the Apparatus Claims, the resulting combination of Briard in view of Contero as set forth above in the Claim 10 rejection also discloses the limitations of the apparatus claims as set forth below.
Re 1, Briard et al discloses: a pedal assembly (Briard, fig 1) for connection to an end portion (3) of an operating member (1) that controls a functional system of a vehicle (Briard, translation, page 1, lines 3-4), the pedal assembly comprising: a pedal arm (2) comprising an elongated lever structure (fig 1) with a first end (end including pivot axis) and a second end (end including pad) and configured for movement (about pivot axis at first end) between a first arm position and a second arm position; a pedal plate (see figs 1-2) provided on the second end of the elongated lever structure of the pedal arm for depression by a foot of a driver of the vehicle; a vehicle mounting bracket (vehicle mounting bracket is inherent to Briard; fig 1 clearly illustrates a pivot hole, however, pivot shaft received by pivot hole must be supported by some feature to allow pivotal movement of 2, that pivot shaft must either be attached to some portion of the vehicle body, such as the firewall, or some feature attached to the vehicle body; limitation is sufficiently broad to encompass pedal assembly attached to vehicle body with vehicle body being the vehicle mounting bracket); the first end of the pedal arm being operatively connected to the vehicle mounting bracket (through the pivot hole and corresponding shaft) for movement of the pedal arm between the first arm position and the second arm position; a retainer (11) installed on the pedal arm (fig 1) while awaiting to receive the end portion of the operating member therein (disclosed by Contero, see fig 2A, and thus disclosed by resulting combination as set forth above in Claim 10 rejection), the retainer (Briard, 11) configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system; wherein the retainer is in an open position (open position disclosed by Contero, see fig 2A and thus disclosed by resulting combination; Briard contemplates “second possibility” within translation, page 4, where 17 engages 26 which corresponds to open position) to receive the operating member inserted in a direction that is along a longitudinal axis of the operating member (disclosed by Contero and thus disclosed resulting combination), a retainer housing (Briard, 20) connected to the pedal arm (Briard, see fig 1), the retainer (11) being installed in the retainer housing in the open position and moveable therein to a close position (Contero, movement from fig 2A to 2B; Briard, “second possibility” describes movement; limitations disclosed by resulting combination), wherein the retainer (Briard, 11) is movably mounted in the retainer housing (Briard, 20) to move or to be movable from the open position to the closed position (open position disclosed by Contero, see fig 2A, closed position disclosed in fig 2B, and thus disclosed by resulting combination; Briard contemplates “second possibility” within translation, page 4, where 17 engages 26 which corresponds to open position) in which the retainer retains the end portion of the operating member received therein, said retainer being movable from the open position to the closed position by insertion of the operating member therein (disclosed by Contero, see figs 2A and 2B, and thus disclosed by resulting combination), wherein the retainer housing includes a pair of lateral side walls (Briard, side walls defining 26/29/24) extending in a direction along the longitudinal axis of the operating member (fig 4) as the operating member is being inserted into the retainer (disclosed by resulting combination), wherein the retainer housing (20) comprises one or more retainer connector portions (26/24/25/29) disposed on the lateral side walls thereof and the retainer comprises one or more retainer housing connector portions (13/17/15/16), and wherein, as the retainer is being moved from the open position to the closed position in the retainer housing by the operating member (disclosed by Contero, see figs 2A and 2B, and thus disclosed by resulting combination), the one or more retainer connector portions on the lateral side walls of the retainer housing are configured to engage with the one or more retainer housing connector portions of the retainer to lock the retainer, with respect to the retainer housing, in the closed position in which the retainer retains the end portion of the operating member received therein (Briard, translation, page 4, “second possibility” describes 17 initially engaging 26 then sliding to engage 29).
Re 2, Briard et al discloses: the use of metal material and plastic material (Briard, translation, page 2, last two lines of paragraph beginning “According to other characteristics of the invention”).
Briard et al does not disclose: wherein the retainer housing is made of metal material and the retainer is made of plastic material.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In the instant case, within Briard et al, one of ordinary skill in the art recognizes that sliding friction will be produced by the insertion of the end portion (3) of the operating member (1) through the opening (formed between each 16). Specifically, the end portion (3) of the operating member (1) contacts the surfaces of the lock portions (16) of the retainer, and then continued insertion of the end portion of the operating member causes sliding of the retainer (11) within the retainer housing (20) (see translation, page 4, “second possibility”). One of ordinary skill in the art recognizes that providing the retainer (11) as formed from plastic material reduces the sliding friction between the end portion (3) of the operating member and the retainer (11) by reducing or eliminating metal-on-metal contact between the operating member and the retainer. 
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to have provided Briard et al with: wherein the retainer housing is made of metal material and the retainer is made of plastic material, for the purpose of reducing or eliminating metal-on-metal contact within the device, which reduces sliding friction when the end portion of the operating member is inserted into the retainer and then when the retainer slides relative to the retainer housing.
Re 3, Briard further discloses: wherein the one or more retainer connector portions on the lateral side walls of the retainer housing are264848-4677-9607. v1Attorney Docket No.: 007570-0559057 configured to engage with the one or more retainer housing connector portions on the lateral sides of the retainer when the retainer is in the open position and the closed position (translation, page 4, “second possibility” describes 17 initially engaging 26 then sliding to engage 29).
Re 4, Briard further discloses: wherein the one or more retainer housing connector portions of the retainer includes two retainer housing connector portions (two retainer housing connector portions are 16 and 17) on each lateral side of the retainer and the one or more retainer connector portions of the retainer housing includes a retainer connector portion (26) on each lateral side wall of the retainer housing, wherein one of the two retainer housing connector portions on each lateral side of the retainer engages with the retainer connector portion on each lateral side wall of the retainer housing when the retainer is in the open position (in first position, 17 engages 26) and the other of the two retainer housing connector portions on each lateral side of the retainer engages with the retainer connector portion on each lateral side wall of the retainer housing when the retainer is in the closed position (in second position, 16 engages 26).  
Re 35, Briard further discloses: wherein the retainer (11) is constructed such that attempted withdrawal of the operating member (1) in the direction along the longitudinal axis of the operating member outwardly away from the retainer in the closed position causes the other of the two retainer housing connector portions (16) on each lateral side of the retainer to further engage with the retainer connector portion (26) on each lateral side wall of the retainer housing so as to further secure the retainer in its closed position with respect to the retainer housing.
Re 36, Briard further discloses: wherein the retainer (11) further comprises a pair of end portion retaining portions (15) each positioned such that, during the attempted withdrawal of the operating member in the direction along the longitudinal axis of the operating member outwardly away from the retainer in the closed position, the end portion (3) of the operating member (1) is pushed up against the end portion retaining portions (15) of the retainer, andPage 10Attorney Docket Number: 007570-0559057Client Reference Number: Dkt. 69-REG wherein the end portion retaining portions (15) are configured such that, as the end portion (3) of the operating member (1) is pushed up against the end portion retaining portions (15) of the retainer, this in turn causes the other of the two retainer housing connector portions (16) on each lateral side of the retainer to move laterally outward against the retainer connector portion (26) on each lateral side wall of the retainer housing so as to lock the retainer, in its closed position, tighter against the retainer housing.
Re 5, Briard et al discloses: wherein the one or more retainer housing connector portions of the retainer includes a retainer housing connector portion (Briard, 17) on each lateral side of the retainer and the one or more retainer connector portions of the retainer housing includes two retainer connector portions (26 and 29) on each lateral side wall of the retainer housing, wherein one of the two retainer connector portions on each lateral side wall of the retainer housing engages with the retainer housing connector portion on each lateral side of the retainer when the retainer is in the open position (Briard, in first position, 17 engages 26) and the other of the two retainer connector portions on each lateral side wall of the retainer housing engages with the retainer housing connector portion on each lateral side of the retainer when the retainer is in the closed position (Briard, in closed position, 16 engages 26).  
Re 7, Briard et al discloses: wherein one (Briard, 17) of the one or more retainer housing connector portions on each lateral side of the retainer is configured to be biased into engagement with one (26) of the 274848-4677-9607. v1Attorney Docket No.: 007570-0559057one or more retainer connector portions on each lateral side wall of the retainer housing when the retainer is in the open position so as to support the retainer in the open position (Briard, translation, page 4, “second possibility”).  
Re 8, Briard further discloses: wherein another (16) of the one or more retainer housing connector portions on each lateral side of the retainer is configured to be biased into engagement with the one (26) of the one or more retainer connector portions on each lateral side wall of the retainer housing when the retainer is in the closed position (fig 5).  
Re 29, Briard et al discloses: the retainer (11) is made of a metal material (Briard, translation, page 2, last two lines of paragraph beginning “According to other characteristics of the invention”).
Briard et al does not disclose: the retainer housing is also made of metal material.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In the instant case, within Briard et al, the retainer housing (20) is disclosed as being formed from plastic material and thus one of ordinary skill in the art recognizes that there is a risk of the metal locking portions (17, 16) digging into and damaging the plastic retainer housing (20). One of ordinary skill in the art recognizes that forming the retainer housing (20) from metal material would decrease the potential damage from the metal locking portions (17, 16). 
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to have provided Briard et al with: the retainer housing is also made of metal material, for the purpose of reducing or eliminating damage caused by the metal locking portions (17, 16) digging into the material of the retainer housing.
Re 30, Briard further discloses: wherein the lateral side walls of the retainer housing comprises an opening (21) therein, and wherein the opening is configured to receive the retainer therein (fig 5).
Re 33, Briard further discloses: wherein the one or more retainer housing connector portions on each lateral side of the retainer do not extend beyond the retainer housing, in the direction along the longitudinal axis of the operating member as the operating member is being inserted into the retainer, when the retainer is in its closed position (fig 5 is second position, 13/17/15/16 contained within 20 in same way as illustrated in fig 9 of instant application).  
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Re 1, 10, Applicant argues that Briard does not disclose the limitations "a retainer installed on the pedal arm while awaiting to receive the end portion of the operating member therein," "the retainer is in an open positionAttorney Docket Number: 007570-0559057 Client Reference Number: Dkt. 69-REGto receive the operating member inserted in a direction that is along a longitudinal axis of the operating member," and/or "the retainer being installed in the retainer housing in the open position and moveable therein to a closed position; wherein the retainer is movably mounted in the retainer housing to move or to be movable from the open position to the closed position in which the retainer retains the end portion of the operating member received therein, said retainer being movable from the open position to the closed position by insertion of the operating member therein."
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, while Briard does not disclose the claimed open position, Briard discloses a first position and then transitioning to a second, closed position. Contero teaches a first position being an open position and thus the limitations are disclosed by the resulting combination of Briard in view of Contero.
Re 1, 10, Applicant argues that Briard does not disclose the limitation “as the retainer is being moved from the open position to the closed position in the retainer housing by the operating member, the one or more retainer connector portions on the lateral side walls of the retainer housing are configured to engage with the one or more retainer housing connector portions of the retainer to lock the retainer, with respect to the retainer housing, in the closed position in which the retainer retains the end portion of the operating member received therein.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Contero teaches a first position being an open position and thus the limitations are disclosed by the resulting combination of Briard in view of Contero as Briard discloses: the one or more retainer connector portions on the lateral side walls of the retainer housing are configured to engage with the one or more retainer housing connector portions of the retainer to lock the retainer, with respect to the retainer housing, in the closed position in which the retainer retains the end portion of the operating member received therein (Briard, translation, page 4, “second possibility” describes 17 initially engaging 26 then sliding to engage 29).
Re 1, 10, Applicant argues that Contero does not disclose the limitation “as the retainer is being moved from the open position to the closed position in the retainer housing by the operating member, the one or more retainer connector portions on the lateral side walls of the retainer housing are configured to engage with the one or more retainer housing connector portions of the retainer to lock the retainer, with respect to the retainer housing, in the closed position in which the retainer retains the end portion of the operating member received therein.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Contero teaches a first position being an open position and thus the limitations are disclosed by the resulting combination of Briard in view of Contero as Briard discloses: the one or more retainer connector portions on the lateral side walls of the retainer housing are configured to engage with the one or more retainer housing connector portions of the retainer to lock the retainer, with respect to the retainer housing, in the closed position in which the retainer retains the end portion of the operating member received therein (Briard, translation, page 4, “second possibility” describes 17 initially engaging 26 then sliding to engage 29).
Re 4, Applicant argues that Contero does not have two different retainer housing connector portions on each lateral side of the retainer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 4 is rejected over a combination of Briard in view of Contero and Briard discloses two different retainer housing connector portions on each lateral side of the retainer.
	Re 35, Applicant argues that neither Contero nor Briard discloses, suggests or teaches these features of dependent claim 35. For example, if the Contero’s rod is moved from its position shown in FIG. 2B and moved away from the element/retainer 460, the unlatching means 64 may unlatch from the retainer housing 40 causing inadvertent release of Contero’s element 60.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 35 is rejected over a combination of Briard in view of Contero and Briard discloses the limitations related to the two retainer housing connector portions.
Re 36, Applicant argues that neither Contero nor Briard discloses, suggests or teaches the features of dependent claim 36.
In response to Applicant’s arguments, Applicant’s arguments are unsupported by any particular reasoning. The resulting combination of Briard in view of Contero discloses the limitations of Claim 36 for the reasons set forth above, and thus Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656